DETAILED ACTION
Status of Claims
The amendment filed 12/07/2021 has been entered. Claims 1, 3-13, and 15-17 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 1, 3-13, and 15-17 have been fully considered and are persuasive.  The previous 35 USC 102, 35 USC 103, and double patenting rejection have been withdrawn.

Allowable Subject Matter
Claims 1, 3-13, and 15-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723